EXHIBIT 10.1

 
AGREEMENT TERMINATING WARRANTS
AND REGISTRATION RIGHTS


THIS AGREEMENT TERMINATING WARRANTS AND REGISTRATION RIGHTS (the “Agreement”) is
entered into this 9th day of May, 2007, by and between EAU TECHNOLOGIES, INC., a
Delaware corporation (“Company”), WATER SCIENCE, LLC, a Florida limited
liability company (“Water Science”) and PETER ULLRICH, a resident of Florida and
the sole member of Water Science (“Ullrich”).


Background


WHEREAS, the Company issued to Water Science the following warrants to purchase
common stock issued by the Company: (i) a warrant, dated September 16, 2005, to
purchase 2 million shares for a purchase price of $2.76 per share, such warrant
expiring on September 16, 2008; and (ii) a warrant, dated May 1, 2006, to
purchase 6.4 million shares for a purchase price of $2.76 per share, such
warrant expiring on May 1, 2009 (collectively, the “Original Warrants”);
 
WHEREAS, Water Science and the Company executed two registration rights
agreements, one dated September 16, 2005 and the other May 1, 2006
(collectively, the “Original Registration Rights Agreements”) pursuant to which
the Company agreed, among other things, to file a registration statement with
the Securities Exchange Commission for the shares of common stock of the Company
to be issued to Water Science upon Water Science’s exercise of the Original
Warrants; and
 
WHEREAS, the Company and Water Science desire to execute this Agreement to
terminate the Original Warrants and the Original Registration Rights Agreements,
among other items.


NOW, THEREFORE, in consideration of the mutual obligations and agreements set
forth herein, the receipt, adequacy and sufficiency of which are hereby
acknowledged, Water Science and the Company hereby covenant and agree as
follows:


1.  Termination. The Original Warrants and the Original Registration Rights
Agreements are hereby unconditionally and irrevocably terminated, effective on
the date hereof, and neither such warrants or agreements are of any force or
effect.
 
2.  Issuance of Replacement Warrants and Replacement Registration Rights
Agreement. Simultaneously with the execution of this Agreement:
 
(a)  The Company has issued to Water Science, and Water Science has accepted,
the following warrants, both of which expire, if unexercised, on the third
anniversary of the date hereof (the “Replacement Warrants”):
 

i.  
A warrant to purchase 5,169,231 shares of EAU common stock for an exercise price
of $1.30 per share (“Exercise Price”); and

 
 
1

--------------------------------------------------------------------------------



ii.  
A warrant to purchase 3,230,769 shares of EAU common stock for the Exercise
Price, as evidenced by the Warrant and Put Agreement of even date herewith (the
“Put Warrant”).

 
(b)  The Company and Water Science have executed and delivered that certain
Registration Rights Agreement which covers the Replacement Warrants, among other
things, and supersedes the Original Registration Rights Agreements (the
“Replacement Registration Rights Agreement”).
 
3.  Representations and Warranties. To induce the Company to enter into this
Agreement, Water Science hereby makes the following representations and
warranties to the Company (each of which is material to, and relied upon by, the
Company):
 
(a)  Due Organization. Water Science is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Florida and has all necessary corporate power and authority to own, operate or
lease the properties and assets now owned, operated or leased by it and to carry
on its business.


(b)  Power & Authority; Due Authorization & Execution; Enforceability. Water
Science has all necessary company power and authority to enter into this
Agreement and each certificate, agreement, document and instrument to be
executed and delivered by Water Science in connection with the transactions
contemplated by this Agreement (collectively, the “Water Science Ancillary
Documents”) and to carry out its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby.


This Agreement and the Water Science Ancillary Documents have been duly
authorized, executed and delivered by Water Science. This Agreement and Water
Science Ancillary Documents each constitute the legal, valid and binding
obligation of Water Science and, assuming due authorization, execution and
delivery by the Company, will be enforceable against Water Science in accordance
with its terms, subject to the effect, if any, of bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the rights of
creditors generally and the effect, if any, of general principles of equity.


(c)  No Conflicts. The execution and delivery by Water Science of this Agreement
and Water Science Ancillary Documents and the consummation by Water Science of
the transactions contemplated hereby and thereby do not and will not:
 

 
(i)
violate any law, rule or regulation of, or any order, writ, judgment,
injunction, decree, stipulation, determination or award entered by or with, any
foreign, federal, state or local governmental authority, body, agency, official,
regulatory or administrative agency, body or official, or governmental
commission, court, tribunal, body, or agency (singularly and collectively, the
“Governmental Authority”) applicable to Water Science;

 
 
2

--------------------------------------------------------------------------------


 

 
(ii)
require the consent, approval or action of, or any filing or notice to, any
corporation, firm, person or other entity or any Governmental Authority; or

 

 
(iii)
violate the terms of any instrument, document or agreement to which Water
Science is a party or bound.



(d)  Title to the Original Warrants. Water Science has good, valid and
marketable title to all of the Original Warrants, free and clear of all
Encumbrances (defined below). Water Science has not (directly or indirectly)
exercised, attempted to exercise, or transferred any of the Original Warrants.


As used in this Agreement, “Encumbrances” shall mean any security interest,
pledge, lien (whether or not filed or recorded, whether or not inchoate and
whether or not perfected), charge, adverse claim of ownership or any other
encumbrance of any kind.
 
4.  Representations and Warranties. To induce Water Science to enter into this
Agreement, the Company hereby makes the following representations and warranties
to Water Science (each of which is material to, and relied upon by Water
Science):


(a)  Due Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all necessary corporate power and authority to own, operate or lease the
properties and assets now owned, operated or leased by the Company and to carry
on its business.


(b)  Power & Authority; Due Authorization & Execution; Enforceability. The
Company has all necessary company power and authority to enter into this
Agreement and each other certificate, agreement, document and instrument to be
executed and delivered by the Company in connection with the transactions
contemplated by this Agreement (including without limitation, the Put Warrant)
(collectively, the “Company Ancillary Documents”) and to carry out its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.


This Agreement and the Company Ancillary Documents have been duly authorized,
executed and delivered by the Company. This Agreement and The Company Ancillary
Documents each constitute the legal, valid and binding obligation of the Company
and, assuming due authorization, execution and delivery by Water Science, will
be enforceable against the Company in accordance with its terms, subject to the
effect, if any, of bankruptcy, insolvency, reorganization, moratorium and other
similar laws affecting the rights of creditors generally and the effect, if any,
of general principles of equity.


(c)  No Conflicts. The execution and delivery by the Company of this Agreement
and the Company Ancillary Documents and the consummation by the Company of the
transactions contemplated hereby and thereby do not and will not:
 
 
3

--------------------------------------------------------------------------------


 

 
(i)
violate any law, rule or regulation of, or any order, writ, judgment,
injunction, decree, stipulation, determination or award entered by or with, any
Governmental Authority applicable to the Company;

 

 
(ii)
require the consent, approval or action of, or any filing or notice to, any
corporation, firm, person or other entity or any Governmental Authority; or

 

 
(iii)
violate the terms of any instrument, document or agreement to which the Company
is a party or bound.



5.  Release. Water Science hereby covenants not to sue, and releases and forever
discharges, the Company and its directors, officers, agents, employees,
subsidiaries, affiliates, successors, and assigns from any and all claims,
demands, actions, causes of action, liabilities, losses, costs and damages of
every kind or nature whatsoever, whether known or unknown, whether or not
previously asserted, even though unexpected, from the beginning of time, (A)
which arise out of actions or omissions occurring on or prior to the date hereof
or which arise out of conditions existing on or prior to the date hereof, and
(B) which are related to the Original Warrants and/or the Original Registration
Rights Agreement.


This release is intended to be a general release relating only to the Original
Warrants and the Original Registration Rights Agreements, including, without
limitation, any penalties pursuant to Section 1(b) of both such registration
rights agreements. Notwithstanding anything herein to the Agreement to the
contrary, nothing in this release shall release the Company for any claim for a
breach of this Agreement.


Water Science hereby represents and warrants to the Company that Water Sceince
has not (directly or indirectly) conveyed, sold, transferred or assigned
(expressly, by operation of law or otherwise) to any other person or entity any
of the claims or actions it is releasing in this Section 5.


This release shall survive without limitation.


6.  Agreement Regarding Put Right. Water Science and Ullrich hereby each agree
that neither shall take any action (directly or indirectly) as a shareholder of
the Company to cause the Company (including, without limitation, its board of
directors) to terminate the put rights of the Company set forth in the Put
Warrant, or to cause the Company (including, without limitation, its board of
directors) to waive or release such rights in any manner. Water Science and
Ullrich hereby each agree to execute and deliver any additional documents or
instruments reasonably requested by the Company to acknowledge their agreement
to the foregoing or to further effectuate the foregoing, including, without
limitation, executing a proxy or a voting agreement.


7.  Agreement Regarding Convertible Note. Water Science and Ullrich hereby each
acknowledge and agree that, notwithstanding Sections 9(a)(iv) and 9(a)(v) of
that certain Senior Secured Convertible Promissory Note (“Convertible Note”),
dated as of September 16, 2005, in the principal amount of $3,000,000 and
payable to the order of Water Science, (a) the issuance of neither the Original
Warrants nor the Replacement Warrants shall cause an adjustment to the
Conversion Price (as defined in the Convertible Note), and (b) as of the date
hereof, the Conversion Price of the Convertible Note shall be deemed to be
$3.00.
 
 
4

--------------------------------------------------------------------------------



 
8.  Acknowledgments: By executing this Agreement, Water Science and Ullrich each
certify to the Company that:



 
(i)
it/he has carefully read and fully understands the terms and provisions of this
Agreement:




 
(ii)
it/he has been encouraged to consult with an attorney before signing this
Agreement;




 
(iii)
it/he agrees to the terms of this Agreement knowingly, voluntarily, without
intimidation, coercion or pressure, as its/his own free act and deed, and with
full understanding that it/he is waiving and relinquishing certain rights,
claims, remedies, damages, and/or causes of action as stated in this Agreement;
and




 
(iv)
that no promise or inducement has been offered or made except as set forth or
referenced herein.



9.  General Provisions.


(a) Entire Agreement. This Agreement constitutes the entire agreement and
understanding of Water Science, Ullrich and the Company with respect to the
subject matter of this Agreement and supersedes and terminates all other prior
commitments, arrangements or understandings, whether oral or written, between
Water Science, Ullrich and the Company with respect to the subject matter of
this Agreement.


(b) Modification. This Agreement may not be modified or amended except by an
instrument in writing executed by Water Science and the Company.


(c) Binding. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns.


(d) Counterparts. This Agreement may be executed with multiple signature pages
in one or more counterparts, and fully executed counterparts shall be considered
one and the same instrument.


(e) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Georgia.


(f) Severability. If any provision of this Agreement or any of the provisions of
the exhibits attached hereto is prohibited by or invalid under applicable law,
such provision will be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement or the exhibits attached hereto.
 
 
5

--------------------------------------------------------------------------------



 
(g) Further Assurances. Water Science and Ullrich hereby agree to execute all
such further and additional documents as shall be reasonably necessary to carry
out the provision of this Agreement.
 

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first set forth above.


EAU Technologies, Inc.
Water Science, LLC
   
By  /s/ Wade R. Bradley
By:  /s/ Peter Ullrich
Wade R. Bradley
Peter Ullirch, Manager
Chief Executive Officer
 





Ullrich
 
/s/ Peter Ullrich
Peter Ullrich



7

--------------------------------------------------------------------------------

